Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 21 with the instant application on 20 November 2019.  In a Preliminary Amendment filed on the same date, Applicants amended claims 3 – 5, 7, 9, 11, 12, 14, 15, and 18 – 20, and canceled claim 21.  Accordingly, claims 1 – 10 are available for substantive examination.
Requirement for Restriction/Election 
Restriction is required pursuant to 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicants are required, in a Response to this Action, to elect a single invention to which the claims must be restricted.
	I.	Claims 1 - 14, directed to a multiple-layer, flexible film comprising a product-contacting sealing layer, the layer comprising a co-polyester with a surface energy of at least 50 dyne/cm2, and one or more additional layers.
	II.	Claims 15 – 18, directed to a packaged transdermal patch product comprising a pharmaceutical active agent, the product comprising a flexible pouch comprising a film comprising a product-contacting sealing layer, the layer comprising a co-polyester with a surface 2, and one or more additional layers, and a transdermal patch sealed in the pouch.
	III.	Claim 19, directed to a method of making a packaged transdermal patch product comprising a pharmaceutical active agent, the method comprising the steps of forming a pouch from a film comprising a product-contacting sealing layer, the layer comprising a co-polyester with a surface energy of at least 50 dyne/cm2, and one or more additional layers, and sealing a transdermal patch in the pouch.
	IV.	Claim 20, directed to a method of delivering a transdermal patch, the method comprising the steps of obtaining a packaged transdermal patch product comprising a pharmaceutical active agent, the product comprising a flexible pouch comprising a film, the film comprising a product-contacting sealing layer, the layer comprising a co-polyester with a surface energy of at least 50 dyne/cm2, the pouch comprising one or more additional layers, the product comprising a transdermal patch sealed in the pouch, and opening the pouch.
As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only, or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention may be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical 
Unity of invention may be lacking where it is not possible to define a technical relationship among these inventions involving one or more of the same or corresponding special technical features.  For the purpose of this analysis, the special technical feature of the inventive groups identified above is considered to be a multiple-layer, flexible film comprising a product-contacting sealing layer, the layer comprising a co-polyester with a surface energy of at least 50 dyne/cm2, and one or more additional layers.
In the instant case, the identified common features cannot be considered “special” in light of the teachings of the prior art.  Specifically, WO 2017/034560 A1 to Liu, Y., et al., claiming priority to 26 August 2015, and published 2 March 2017 (“Liu WO ‘560”), discloses a film for packaging a pharmaceutical active agent-containing product that includes a product-contacting sealing layer, wherein the active agent is nicotine, and wherein the product is a transdermal patch (see Abstract), wherein the films resist migration of chemicals, such as pharmacological active agents or excipients, between the product and the film (see ¶[0005]), wherein the product-contacting sealing layer has a melting point of about 170° C (see ¶[0035]), wherein the thickness of the product-contacting layer is less than about 0.45 mil (10.16 microns) and greater than about 0.05 mil (1.27 microns) (see ¶[0036]), wherein the multi-layer films can include one or more additional optional layers, such as one or more barrier layers, an outer layer which can be an abuse-resistant outer layer, and one or more intermediate layers, which can include one or more tie layers (see ¶[0038]), wherein the multi-layer film comprises a barrier layer, such as an oxygen barrier layer (see ¶¶[0043] – [0044]), wherein the oxygen barrier layer has an oxygen (O2) 3/m2 for a 24-hour period at 1 atmosphere, 0% relative humidity, and 23° C (see ¶[0046]), wherein the multi-layer film can contain an exterior protective layer comprising polyester terephthalate (see ¶[0049]), wherein the multilayer film further includes a polyolefin layer, such as a polyethylene layer, in contact with the metal or metal oxide layer and an exterior protective layer, such as a layer comprising polyethylene terephthalate (see ¶[0057]), and wherein one or more of the exterior, interior and/or one or more intermediate layers comprises at least one polyester polymer, preferably homopolymers or copolymers of poly (ethylene terephthalate) (PET) (see ¶¶[0063] – [0064]).  The Examiner notes that the reference does not teach a surface energy for the disclosed polyethylene terephthalate copolymers.  However, such deficiency is remedied by the disclosure of US 5,958,552 to Fukuda, M. and H. Tomita, claiming priority to 26 February 1996 (“Fukuda ‘552”), which reference teaches a laminated film comprising an aromatic polyester film, and a hydrophilic coating layer which is present on at least one side of the aromatic polyester film and has a surface energy of at least 54 dyne/cm, the coating layer comprising 50 to 80% by weight of a copolyester that contains a dicarboxylic acid component having a sulfonate group in an amount of 1 to 16 mol % of the total of all dicarboxylic acid components, and 10 to 30% by weight of poly(alkylene oxide) homopolymer having a number average molecular weight of 600 to 2,000 (see Abstract), wherein the aromatic dicarboxylic acids of the aromatic polyester film include terephthalic acid, isophthalic acid, 2,6-naphthalene dicarboxylic acid, 4,4'-diphenyl dicarboxylic acid, and the like (see Col. 2, ll. 31 – 34), wherein, when the surface energy is less than 54 dyne/cm, the coating layer cannot achieve sufficient adhesion to additional layer or layers formed on the coating layer (see Col. 4, ll. 23 – 26), and wherein, in an exemplified embodiment, a film comprising a polyester see Ex. 26, Col. 13, ll. 6 – 24).  Thus, it would have been prima facie obvious to prepare multi-layer films comprising an interior layer of a polyethylene terephthalate copolymer, as taught by Liu WO ‘556, wherein the layer has a surface energy greater than 54 dyne/cm, motivated by the need to achieve sufficient adhesion between layers in the multi-layer film.
Applicants are advised that the Response to this Restriction Requirement, to be complete, must include (i) an election of an invention to be examined even though Applicants traverse the Requirement (see 37 CFR § 1.143), and (ii) identification of the claims encompassing the elected invention.    
The election of an invention may be made with or without traverse.  To reserve a right to petition, Applicants must make the election with traverse.  If the Response does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Applicants must present traversal at the time of election in order to be considered timely.  Failure to timely traverse the Requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If Applicants add claims after the election, Applicants must indicate which of these claims are readable upon the elected invention.
Should Applicants traverse on the ground that the inventions have unity of invention (see 37 CFR § 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if a subsequent Action finds one of the inventions unpatentable over the prior art, 
Rejoinder
5.	The Action has required restriction between product and method claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicants are advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  
See MPEP § 804.01.
Election of Species 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept pursuant to PCT Rule 13.1. 
The species are from the genera identified as follows: 
a)	exterior protective layer	(see claims 7, 8); and
b)	pressure-sensitive adhesive	(see claim 11).
Applicants are required, in a Response to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The Response must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  1.
Correction of Inventorship
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619


	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619